Name: Commission Regulation (EEC) No 1329/86 of 5 May 1986 reintroducing the levying of the customs duties applicable to styrene falling under subheading 29.01 D II originating in Saudi Arabia, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/20 Official Journal of the European Communities 6. 5. 86 COMMISSION REGULATION (EEC) No 1329/86 of 5 May 1986 reintroducing the levying of the customs duties applicable to styrene falling under subheading 29.01 D II originating in Saudi Arabia, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85 whereas, it is appropriate to reintroduce the levying of customs duties in respect of the products in question against Saudi Arabia, HAS ADOPTED THIS REGULATION : Article 1 As from 8 May 1986, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3599/85 shall be reintroduced on imports into the Community of the following products originating in Saudi Arabia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, in pursuance of Articles 1 and 10 of that Regu ­ lation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced ; Whereas, in the case of styrene falling under subheading 29.01 D II the individual ceiling was fixed at 3 285 000 ECU whereas, on 5 May 1986 imports of these products into the Community originating in Saudi Arabia reached the ceiling in question after being charged there against ; CCT heading No Description 29.01 D II (NIMEXE code Styrene 29.01-71 ) Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .